 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4       VERONICA MCMILLIN,                                2:17-cv-02130-CLB

 5                                           Plaintiff,

 6          v.
                                                           ORDER
 7       ANDREW SAUL1,
         Acting Commissioner of Social Security,
 8
                                          Defendant.
 9
10               This case involves the judicial review of an administrative action by the

11   Commissioner of Social Security (“Commissioner”) denying Veronica McMillin’s

12   (“McMillin”) application for disability insurance benefits pursuant to Title II of the Social

13   Security Act. Currently pending before the Court is McMillin’s motion for reversal or

14   remand. (ECF No. 16.) In this motion, McMillin seeks the reversal of the administrative

15   decision and remand for an award of benefits. (Id.) The Commissioner filed a response

16   and cross-motion to affirm (ECF No. 18/19), and no reply was filed. Having reviewed the

17   pleadings, transcripts, and the Administrative Record (“AR”), the Court concludes that the

18   Commissioner’s decision is supported by substantial evidence. Therefore, the Court

19   denies McMillin’s motion for reversal and/or remand, (ECF No. 16), and grants the

20   Commissioner’s cross-motion to affirm, (ECF No. 19).

21   I.          STANDARDS OF REVIEW

22               A.     Judicial Standard of Review

23               This Court’s review of administrative decisions in social security disability benefits

24   cases is governed by 42 U.S.C. § 405(g). See Akopyan v. Barnhart, 296 F.3d 852, 854

25   (9th Cir. 2002). Section 405(g) provides that “[a]ny individual, after any final decision of

26
27
     1      Andrew Saul is now the Commissioner of Social Security and is automatically
28
     substituted as a party pursuant to Fed. R. Civ. P. 25(d).
 1   the Commissioner of Social Security made after a hearing to which he was a party,

 2   irrespective of the amount in controversy, may obtain a review of such decision by a civil

 3   action ... brought in the district court of the United States for the judicial district in which

 4   the plaintiff resides.” The Court may enter, “upon the pleadings and transcript of the record,

 5   a judgment affirming, modifying, or reversing the decision of the Commissioner of Social

 6   Security, with or without remanding the cause for a rehearing.” Id.

 7          The Court must affirm an Administrative Law Judge’s (“ALJ”) determination if it is

 8   based on proper legal standards and the findings are supported by substantial evidence

 9   in the record. Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006);

10   see also 42 U.S.C. § 405(g) (“findings of the Commissioner of Social Security as to any

11   fact, if supported by substantial evidence, shall be conclusive”). “Substantial evidence is

12   more than a mere scintilla but less than a preponderance.” Bayliss v. Barnhart, 427 F.3d

13   1211, 1214 n.1 (9th Cir. 2005) (internal quotation marks and citation omitted). “It means

14   such relevant evidence as a reasonable mind might accept as adequate to support a

15   conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28 L.Ed.2d 842

16   (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83

17   L.Ed. 126 (1938)); see also Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005).

18          To determine whether substantial evidence exists, the Court must look at the

19   administrative record as a whole, weighing both the evidence that supports and

20   undermines the ALJ’s decision. Orteza v. Shalala, 50 F.3d 748, 749 (9th Cir. 1995)

21   (citation omitted). Under the substantial evidence test, a court must uphold the

22   Commissioner’s findings if they are supported by inferences reasonably drawn from the

23   record. Batson v. Comm’r, Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

24   “However, if evidence is susceptible of more than one rational interpretation, the decision

25   of the ALJ must be upheld.” Shalala, 50 F.3d at 749 (citation omitted). The ALJ alone is

26   responsible for determining credibility and for resolving ambiguities. Meanel v. Apfel, 172

27   F.3d 1111, 1113 (9th Cir. 1999).

28


                                                    2
 1          It is incumbent on the ALJ to make specific findings so that the court does not

 2   speculate as to the basis of the findings when determining if substantial evidence supports

 3   the Commissioner’s decision. The ALJ’s findings should be as comprehensive and

 4   analytical as feasible and, where appropriate, should include a statement of subordinate

 5   factual foundations on which the ultimate factual conclusions are based, so that a

 6   reviewing court may know the basis for the decision. See Gonzalez v. Sullivan, 914 F.2d

 7   1197, 1200 (9th Cir. 1990).

 8          B.     Standards Applicable to Disability Evaluation Process

 9          The individual seeking disability benefits bears the initial burden of proving

10   disability. Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir. 1995). To meet this burden, the

11   individual must demonstrate the “inability to engage in any substantial gainful activity by

12   reason of any medically determinable physical or mental impairment which can be

13   expected ... to last for a continuous period of not less than 12 months.” 42 U.S.C. §

14   423(d)(1)(A). More specifically, the individual must provide “specific medical evidence” in

15   support of her claim for disability. See 20 C.F.R. § 404.1514. If the individual establishes

16   an inability to perform her prior work, then the burden shifts to the Commissioner to show

17   that the individual can perform other substantial gainful work that exists in the national

18   economy. Reddick v. Chater, 157 F.3d 715, 721 (9th Cir. 1998).

19          The first step requires the ALJ to determine whether the individual is currently

20   engaging in substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(b), 416.920(b).

21   SGA is defined as work activity that is both substantial and gainful; it involves doing

22   significant physical or mental activities, usually for pay or profit. 20 C.F.R. §§ 404.1572(a)-

23   (b), 416.972(a)-(b). If the individual is currently engaging in SGA, then a finding of not

24   disabled is made. If the individual is not engaging in SGA, then the analysis proceeds to

25   the second step.

26          The second step addresses whether the individual has a medically determinable

27   impairment that is severe or a combination of impairments that significantly limits her from

28   performing basic work activities. 20 C.F.R. §§ 404.1520(c), 416.920(c). An impairment or


                                                   3
 1   combination of impairments is not severe when medical and other evidence establish only

 2   a slight abnormality or a combination of slight abnormalities that would have no more than

 3   a minimal effect on the individual’s ability to work. 20 C.F.R. §§ 404.1521, 416.921; Social

 4   Security Rulings (“SSRs”) 85-28 and 96-3p.1 If the individual does not have a severe

 5   medically determinable impairment or combination of impairments, then a finding of not

 6   disabled is made. If the individual has a severe medically determinable impairment or

 7   combination of impairments, then the analysis proceeds to the third step.

 8          The third step requires the ALJ to determine whether the individual’s impairment or

 9   combination of impairments meets or medically equals the criteria of an impairment listed

10   in 20 C.F.R. Part 404, Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 404.1525,

11   404.1526, 416.920(d), 416.925, 416.926. If the individual’s impairment or combination of

12   impairments meets or equals the criteria of a listing and meets the duration requirement

13   (20 C.F.R. §§ 404.1509, 416.909), then a finding of disabled is made. 20 C.F.R. §§

14   404.1520(h), 416.920(h). If the individual’s impairment or combination of impairments

15   does not meet or equal the criteria of a listing or meet the duration requirement, then the

16   analysis proceeds to the next step.

17          Prior to considering step four, the ALJ must first determine the individual’s residual

18   functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(e), 416.920(e). The RFC is a function-

19   by-function assessment of the individual’s ability to do physical and mental work-related

20   activities on a sustained basis despite limitations from impairments. SSR 96-8p. In making

21   this finding, the ALJ must consider all of the symptoms, including pain, and the extent to

22   which the symptoms can reasonably be accepted as consistent with the objective medical

23   evidence and other evidence. 20 C.F.R. §§ 404.1529 and 416.929; SSRs 96-4p, 96-7p.

24   To the extent that objective medical evidence does not substantiate statements about the

25   intensity, persistence, or functionally-limiting effects of pain or other symptoms, the ALJ

26   must make a finding on the credibility of the individual’s statements based on a

27   consideration of the entire case record. The ALJ must also consider opinion evidence in

28


                                                  4
 1   accordance with the requirements of 20 C.F.R. §§ 404.1527 and 416.927 and SSRs 96-

 2   2p, 96-5p, 96-6p, and 06-3p.

 3          After making the RFC determination, the ALJ must then turn to step four in order to

 4   determine whether the individual has the RFC to perform her past relevant work (“PRW”).

 5   20 C.F.R. §§ 404.1520(f), 416.920(f). PRW means work performed either as the individual

 6   actually performed it or as it is generally performed in the national economy within the last

 7   15 years or 15 years prior to the date that disability must be established. In addition, the

 8   work must have lasted long enough for the individual to learn the job and performed at

 9   SGA. 20 C.F.R. §§ 404.1560(b), 404.1565, 416.960(b), 416.965. If the individual has the

10   RFC to perform her past work, then a finding of not disabled is made. If the individual is

11   unable to perform any PRW or does not have any PRW, then the analysis proceeds to the

12   fifth and last step.

13          The fifth and final step requires the ALJ to determine whether the individual is able

14   to do any other work considering her RFC, age, education, and work experience. 20 C.F.R.

15   §§ 404.1520(g), 416.920(g). If she is able to do other work, then a finding of not disabled

16   is made. Although the individual generally continues to bear the burden of proving

17   disability at this step, a limited evidentiary burden shifts to the Commissioner. The

18   Commissioner is responsible for providing evidence that demonstrates that other work

19   exists in significant numbers in the national economy that the individual can do. Lockwood

20   v. Comm’r, Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

21   II.    CASE BACKGROUND

22          A.      Procedural History

23          McMillin applied for disability insurance benefits (“DIB”) on March 25, 2010 with an

24   alleged disability onset date of July 19, 2008. (Administrative Record (“AR”) 153-56.) The

25   application was denied initially (AR 77-80), and on reconsideration. (AR 82-84.) McMillin

26   subsequently requested an administrative hearing. (AR 85.)

27          On October 19, 2011, McMillin appeared, with counsel, at a hearing before ALJ

28   Eileen Burlison. (AR 45-72.) Carly Coughlin, a vocational expert (“VE”), also appeared at


                                                  5
 1   the hearing. (Id.) The ALJ issued a written decision on November 10, 2011, finding that

 2   McMillin had not been disabled at any time between the alleged onset date and the date

 3   of the decision. (AR 23-28.) McMillin appealed, and the Appeals Council denied review

 4   on June 6, 2013. (AR 1-7.)

 5         McMillin filed a complaint for judicial review on August 22, 2013. (AR 497-510.)

 6   Pursuant to the parties’ stipulation, this Court remanded for further administrative

 7   proceedings. (AR 516-17.) The ALJ was instructed on remand to “identify and resolve

 8   any conflicts between the occupational evidence provided by the VE and information in

 9   the Dictionary of Occupational Titles (“DOT”),” among other tasks.        (Id.)   A second

10   administrative hearing was conducted on January 13, 2015. (AR 453-96.) ALJ Burlison

11   presided, and McMillin, her attorney, and VE Jacklyn Benson-DeHaan were present. (Id.)

12   The ALJ issued a second decision on January 28, 2015, and again found McMillin not

13   disabled. (AR 436-46.)

14         McMillin filed a complaint seeking judicial review of the ALJ’s second decision on

15   April 25, 2015. (AR 833-848.) The Court ultimately found legal error in the ALJ’s decision

16   and reversed and remanded for further administrative proceedings. (Id.) The ALJ was

17   instructed on remand to address whether a conflict existed between the VE’s testimony

18   related to a sit/stand option and the DOT. (Id.) A third administrative hearing was

19   conducted on January 26, 2017. (AR 768-828.) ALJ Janice E. Shave presided, and

20   McMillin, her attorney, and VE Jacklyn Benson-DeHaan were present. (Id.) The ALJ

21   issued a decision on April 10, 2017, and again found McMillin not disabled. (AR 743-756.)

22   Accordingly, the ALJ’s decision became the final decision of the Commissioner. Having

23   exhausted all administrative remedies, McMillin filed a complaint for judicial review on

24   August 8, 2017. (ECF No. 1-1.)

25         B.     ALJ’s Decision

26         In the written decision, the ALJ followed the five-step sequential evaluation process

27   set forth in 20 C.F.R. §§ 404.1520 and 416.920. (AR 746-759.) Ultimately, the ALJ

28   disagreed that McMillin had been disabled from March 25, 2010, the date the application


                                                 6
 1   was filed, through December 31, 2013, the date last insured. (Id. at 759.) The ALJ held

 2   that, based on McMillin’s RFC, age, education, and work experience, there were jobs in

 3   the national economy that she could perform. (Id. at 756-759.)

 4          In making this determination, the ALJ started at step one. Here, the ALJ found

 5   McMillin had not engaged in substantial gainful activity from the alleged onset date of July

 6   19, 2008, through her date last insured of December 31, 2013. (Id. at 748.) At step two,

 7   the ALJ found McMillin had the following severe impairments: acute central right-sided

 8   disc herniation with compression on the spinal cord status-post decompression and

 9   implantation, fibromyalgia, carpal tunnel syndrome, and incontinence. (Id. at 749-750.)

10   The ALJ also considered evidence in the record regarding abdominal/substernal chest

11   pain, obesity, depression, and anxiety, but found none of those conditions to be severe.

12   (Id.) At step three, the ALJ found McMillin did not have an impairment or combination of

13   impairments that either met or medically equaled the severity of those impairments listed

14   in 20 C.F.R. Part 404, Subpart P, Appx. 1; 20 C.F.R. §§ 404.1520(d), 404.1525, and

15   404.1526. (Id. at 751.)

16          Next, the ALJ determined McMillin had an RFC to perform sedentary work, as

17   defined by 20 C.F.R. § 404.1567(a), except she needed an at-will sit/stand option at

18   approximately 30-minute intervals to shift position, and the following additional limitations:

19          She required two 15-minute breaks and a minimum 30-minute lunch during
            an 8-hour workday, which could coincide with regularly scheduled breaks.
20          She could never climb ladders, ropes or scaffolds, never crouch or crawl,
            occasionally climb ramps and stairs, occasionally balance at ground level
21
            with no handheld device, and frequently handle and finger. She could not
22          have driven for work or walked on uneven surfaces. She required a
            workstation within a 5-minute walk to a restroom, but she did not need
23          extended time in the restroom. She needed to avoid even moderate
            exposure to working at unprotected heights and operating hazardous or
24          moving machinery. She was able to understand, remember and carry out
            instructions and perform work up to a maximum specific vocational
25
            preparation (SVP) 4 based on her general education degree combined with
26          intrusive pain complaints and non-severe mental health symptoms. Lastly,
            she would likely have been off task approximately 6 minutes per hour, in
27          addition to regularly scheduled breaks, in order to shift position and use the
            restroom.
28


                                                   7
 1   (Id. at 751-755.)

 2          The ALJ found McMillin’s impairments could reasonably be expected to cause

 3   some of the symptoms alleged, but that her statements regarding the intensity,

 4   persistence, and limiting effects of those symptoms were not entirely consistent with the

 5   medical evidence and other evidence in the record.          (Id. at 752.)   In reaching this

 6   conclusion, the ALJ reviewed and discussed the objective medical evidence, medical

 7   opinions, and factors weighing against McMillin’s credibility. (Id. at 752-55.)

 8          The ALJ then determined that McMillin was able to perform past relevant work as

 9   a benefits clerk, which does not require the performance of work-related activities

10   precluded by McMillin’s RFC. (Id. at 755-56.) Further, the ALJ found that even if McMillin

11   was not capable of performing any past relevant work, there are other jobs that exist in

12   significant numbers in the national economy that she is also able to perform. (Id. at 756.)

13   Thus, proceeding to step five, and relying on the testimony of the VE, the ALJ determined

14   that McMillin’s age, education, work experience, and RFC would allow her to perform

15   occupations existing in significant numbers in the national economy, such as: document

16   preparer and charge account clerk. (Id. at 756-58.) Accordingly, the ALJ held that McMillin

17   had not been under a disability from July 19, 2008, the alleged onset date, through

18   December 31, 2013, the date last insured, and denied her SSI claim. (Id. at 758-59.)

19   III.   ISSUES

20          McMillin seeks judicial review of the Commissioner’s final decision denying her DBI

21   under Title II of the Social Security Act. (ECF No. 16.) McMillin raises the following issues

22   for this Court’s review:

23          1.     Whether substantial evidence supports the ALJ’s rejection of McMillin’s

24                 subjective symptom testimony; and,

25          2.     Whether the ALJ improperly accepted the testimony of the VE.

26   //

27   //

28   //


                                                  8
 1   IV.    DISCUSSION

 2          A.     Adverse Credibility Finding

 3          McMillin argues the ALJ failed to provide specific findings for discrediting her

 4   symptom claims, instead relying on boilerplate language, the lack of support of the

 5   objective medical evidence, and McMillin’s conservative treatment. (ECF No. 16 at 4-11.)

 6   An ALJ engages in a two-step analysis to determine whether a claimant’s testimony

 7   regarding subjective pain or symptoms is credible. “First, the ALJ must determine whether

 8   there is objective medical evidence of an underlying impairment which could reasonably

 9   be expected to produce the pain or other symptoms alleged.” Molina v. Astrue, 674 F.3d

10   1104, 1112 (9th Cir. 2012) (internal quotation marks omitted). “The claimant is not

11   required to show that her impairment could reasonably be expected to cause the severity

12   of the symptom she has alleged; she need only show that it could reasonably have caused

13   some degree of the symptom.” Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009)

14   (internal quotation marks omitted).

15          Second, “[i]f the claimant meets the first test and there is no evidence of

16   malingering, the ALJ can only reject the claimant’s testimony about the severity of the

17   symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the rejection.”

18   Ghanim v. Colvin, 763 F.3d 1154m 1163 (9th Cir. 2014) (quoting Lingenfelter v. Astrue,

19   504 F.3d 1028, 1036 (9th Cir. 2007)). “General findings are insufficient; rather, the ALJ

20   must identify what testimony is not credible and what evidence undermines the claimant’s

21   complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995)); Thomas v.

22   Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ must make a credibility

23   determination with findings sufficiently specific to permit the court to conclude that the ALJ

24   did not arbitrarily discredit claimant’s testimony.”).

25          In making an adverse credibility determination, the ALJ may consider, inter alia, (1)

26   the claimant’s reputation for truthfulness; (2) inconsistencies in the claimant’s testimony

27   or between her testimony and her conduct; (3) the claimant’s daily living activities; (4) the

28


                                                    9
 1   claimant’s work record; and, (5) testimony from physicians or third parties concerning the

 2   nature, severity, and effect of the claimant’s condition. Thomas, 278 F.3d at 958-59.

 3          A review of the record shows the ALJ provided specific, clear, and convincing

 4   reasons for finding McMillin’s statements concerning the intensity, persistence, and

 5   limiting effects of her symptoms less than credible.

 6          i.     “Boilerplate” Language

 7          McMillin first takes issue with the following statement in the ALJ’s decision:

 8          After careful consideration of the evidence, I find the claimant’s medically
            determinable impairments could reasonably be expected to produce some
 9          of the alleged symptoms. However, the claimant’s statements concerning
            the intensity, persistence and limiting effects of these symptoms are not
10
            entirely consistent with the medical evidence and other evidence in the
11          record. Accordingly, these statements are found to affect the claimant’s
            ability to work only to the extent they can reasonably be accepted as
12          consistent with the objective medical evidence and other evidence in the
            record.
13
     (AR 752.) McMillin argues that this conclusory statement by the ALJ is wholly insufficient
14
     to reject McMillin’s testimony. (ECF No. 16 at 5-7.) To support her argument, McMillin
15
     cites to several cases from the Seventh Circuit and one case from the Ninth Circuit, which
16
     discuss use of “boilerplate” language to disregard a claimant’s credibility. (Id. at 6-7.)
17
     Looking to the Ninth Circuit decision, Robbins v. Social Security Administration, the Ninth
18
     Circuit found that the ALJ did not provide a “narrative discussion” that “contain[s] specific
19
     reasons for finding …, supported by the evidence in the case record”; nor was his brief
20
     notation “sufficiently specific to make clear … the weight the adjudicator gave to the
21
     individual’s statements and the reasons for that weight,” as he is required to do. 466 F.3d
22
     880, 884 (9th Cir. 2006) (citing SSR 96-7p, 1996 WL 374186, *2; SSR 96-8p, 1996 WL
23
     374184, at *7). Thus, the court found that “the complete lack of meaningful explanation”
24
     gave the court “nothing with which to assess its legitimacy.” Id.
25
            While the Court agrees that the ALJ’s statement standing alone would be
26
     insufficient to reject McMillin’s testimony, McMillin fails to address the ALJ’s detailed
27
     summary of McMillin’s testimony and her alleged subjective symptom allegations. (See
28


                                                  10
 1   AR 751-55.) Accordingly, the Court does not find that the use of the boilerplate language

 2   was impermissible, given the ALJ provided clear and convincing reasons for finding

 3   McMillin not credible to the extent her testimony exceeds the RFC.

 4         ii.    Objective Medical Evidence and Conservative Treatment

 5         Subjective testimony cannot be rejected solely because it is not corroborated by

 6   objective medical findings, but medical evidence is a relevant factor in determining the

 7   severity of a claimant’s impairments. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

 8   2001); see also Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

 9         The ALJ relied on objective medical evidence that supports the RFC rather than

10   McMillin’s allegations of pain. Although the ALJ cannot cherry pick objective medical

11   evidence from the record, they can consider contrary objective medical evidence in making

12   a credibility determination. Here, the ALJ provided a thorough summary of the medical

13   evidence in which she highlighted specific objective findings that support the assigned

14   RFC. (AR 751-55.) She also considered that McMillin’s treatment modalities have been

15   effective at relieving her pain and other symptoms. (AR 753.) McMillin testified that her

16   medications were helpful in easing her pain. (AR 464, 753.) Further, the ALJ found that

17   McMillin’s treatment was mostly through conservative methods such as a TENS unit, pain

18   management, and physical therapy, which showed improvement in McMillin’s pain levels.

19   (AR 753.) Notable, is the ALJ’s finding that there are no additional treatment records

20   between July 2012 and the date last insured of December 31, 2013. (Id.) Thus, based

21   on these findings, the ALJ assigned a reduced RFC with postural and environmental

22   limitations. Accordingly, the Court finds the ALJ provided clear and convincing reasons

23   for finding McMillin not credible to the extent her testimony exceeds the RFC.

24         iii.   Daily Activities

25         An ALJ may discredit a claimant’s testimony when she reports participation in

26   everyday activities indicating capacities that are transferable to a work setting. See

27   Molina, 674 F.3d at 1112-13; 20 C.F.R. § 404.1529(c)(3)(i). Further, the inconsistency

28   between a claimant’s alleged symptoms and her daily activities, is sufficient to support a


                                                11
 1   finding that a plaintiff was not entirely credible. See Lingenfelter, 504 F.3d at 1040 (in

 2   determining credibility, an ALJ may consider “whether claimant engaged in daily activities

 3   inconsistent with alleged symptoms”). Specifically, daily activities may be grounds for

 4   discrediting a claimant’s testimony when a claimant “is able to spend a substantial part of

 5   his day engaged in pursuits involving the performance of physical functions that are

 6   transferrable to a work setting.” Fair v. Brown, 885 F.2d 597, 603 (9th Cir. 1989). Even

 7   when such activities suggest some difficulty functioning, the ALJ may discredit a claimant’s

 8   testimony to the extent they contradict claims of a totally debilitating impairment. See

 9   Turner, 613 F.3d at 1225.

10          Here, the ALJ also found McMillin less credible because the account of her daily

11   activities was inconsistent with her alleged limitations. (AR 753.); see Tommasetti v.

12   Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (inconsistency between a claimant’s alleged

13   symptoms and his daily activities may be a clear and convincing reason to find a claimant

14   less credible). McMillin testified that she could only perform minimal sitting, and that 15

15   or 20 minutes is “too long” and would exacerbate her lower back pain. (AR 471.) However,

16   McMillin also testified that she was able to take a two-day road trip from Nevada to Oregon,

17   suggesting McMillin’s capacity to sit was significantly greater than she alleged. (AR 480.)

18   Further, McMillin told treatment providers that she “is performing yoga and going on daily

19   walks,” (AR 702, 753), activities that are again indicative of a greater physical capacity

20   than McMillin has alleged. Based on these, and other findings, the ALJ determined

21   McMillin’s subjective symptom testimony was inconsistent with her alleged impairments.

22   (AR 751-55.)

23          Based on the above, the Court finds the ALJ provided “specific, clear and

24   convincing” reasons supported by substantial evidence for discounting McMillin’s

25   credibility as to her subjective limitations.

26          B.      Reliance on Vocational Expert’s Testimony

27          McMillin argues the ALJ improperly relied on the VE’s testimony that would require

28   an employer to provide an accommodation not mandated by state or federal law. (ECF


                                                     12
 1   No. 16 at 12.) The ALJ found that McMillin’s severe impairments require her to have two

 2   15-minute breaks during an eight-hour workday. (AR 751.) Additionally, the ALJ found

 3   that McMillin would be off task an additional 6 minutes per hour beyond the need to have

 4   two 15-minute breaks. (Id.) During the hearing, the ALJ asked the VE to assume a

 5   hypothetical which allowed for an individual to take two 15-minute breaks during the eight-

 6   hour workday (AR 807-824.)       The VE testified to the availability of past work and

 7   alternative work. (Id.) McMillin argues that the ALJ and the VE ignored the impact of the

 8   need to take two 15-minute breaks, as labor laws in Nevada do not require employers to

 9   provide 15-minute breaks. (ECF No. 16 at 13.) Thus, McMillin argues that the RFC as

10   found by the ALJ does not allow for the performance of the cited work under Nevada law

11   without special accommodation by employers. (Id. at 14.) Therefore, McMillin argues that

12   it was unreasonable for the ALJ to accept testimony that deviates from the standards as

13   articulated in Nevada labor law without an explanation for the basis for that deviation from

14   the VE. (Id. at 16.)

15          At the hearing, the VE testified that her testimony was based on “the Dictionary of

16   Occupational Titles as well as [her] education, experience, and training.” (AR 815.)

17   Specifically, the VE stated that based on the US Department of Labor Wage and Hour

18   Division, “employers take non-productive time into consideration … which can allow up to

19   15 percent time off-task or nine to ten minutes per hour.” (AR 817.) The VE affirmed that

20   the off-task time can be for any reason including, “personal time, fatigue, and delay” (AR

21   820), and that up to ten minutes per hour of off-task time would be tolerated by employers.

22   (AR 823.)

23          As the Commissioner points out, even assuming Nevada employers only provided

24   10-minute breaks, McMillin does not challenge the VE’s testimony that an individual can

25   be off-task for any reason up to 10 minutes per hour. (AR 821, 823.) The additional 5

26   minutes unaccounted for by each minimum mandated break, would be accounted for by

27   the fact that “employers take non-productive time into consideration.” (AR 817.) Thus,

28   the Court finds, that to the extent the ALJ improperly relied on the VE’s testimony that


                                                 13
 1   McMillin would need two 15-minute breaks and this conflicts with Nevada labor law, that

 2   error is harmless, as any additional break time is covered by employer’s expectation of

 3   “non-productive time” throughout the workday. See Molina, 674 F.3d at 1111 (the court

 4   “may not reverse an ALJ’s decision on account of an error that is harmless”). Accordingly,

 5   the Court finds that the ALJ properly relied on the VE’s testimony to determine that

 6   McMillin was not disabled as she could perform past relevant work and jobs that existed

 7   in significant numbers in the national economy.

 8   V.      CONCLUSION

 9           Having reviewed the Administrative Record as a whole, and weighing the evidence

10   that supports and detracts from the Commissioner's conclusion, the Court finds the ALJ

11   and Appeals Council’s decision was supported by substantial evidence. Therefore, the

12   Court denies McMillin’s motion to remand (ECF No. 16), and grants the Commissioner’s

13   cross-motion to affirm (ECF No. 19).

14   VI.     ORDER

15           IT IS THEREFORE ORDERED that McMillin’s motion for remand (ECF No. 16) is

16   DENIED, and the Commissioner’s cross-motion to affirm (ECF No. 19) is GRANTED; and

17           IT IS FURTHER ORDERED that the Clerk ENTER JUDGMENT and close this

18   case.

19           DATED: January 24, 2020.

20
                                              ______________________________________
21                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                14
